Citation Nr: 1727797	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Dale K. Graham, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since been transferred to the RO in Wichita, Kansas.

This appeal was previously before the Board in June 2010, November 2010, August 2013, October 2015, and October 2016.  Most recently, the claim was remanded for referral to the Director of Compensation Service for consideration of entitlement to an extraschedular TDIU.  In May 2017, the Director issued an administrative decision denying entitlement to a TDIU on an extraschedular basis.  The Veteran's claim was readjudicated in May 2017, a supplemental statement of the case was issued, and the case was subsequently returned to the Board.

The Veteran and his spouse testified at a September 2010 videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

In October 2016, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the AOJ to refer the Veteran's extraschedular TDIU claim to VA's Director of Compensation Service for consideration.  In a May 2017 administrative decision, the Director of Compensation Service found that the evidentiary record did not satisfactorily demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Identified post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in January 2007, October 2009, February 2011, and November 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

III.  Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358.  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The Veteran contends that he is unable to secure or follow any substantially gainful employment due to his service connected disabilities.  Upon a review of the evidence of record, the Board finds that entitlement to a TDIU is not warranted.

The Veteran's service connected disabilities include: hepatitis C, rated as 10 percent disabling from May 2, 2000, 20 percent disabling from December 29, 2003, and 40 percent disabling from December 28, 2006; bilateral tinnitus associated with hearing loss, rated as 10 percent disabling from December 29, 2003; and hearing loss, rated as noncompensable from May 2, 2000.  The Veteran's combined evaluation for VA compensation purposes was 10 percent from May 2, 2000, 30 percent from December 29, 2003, and 50 percent from December 28, 2006.

As the Veteran's combined disability rating is only 50 percent, the Veteran's impairments do not meet the requirements for a schedular TDIU.  See 38 C.F.R. 4.16(a).  As noted above, In May 2017, the Director of Compensation Service found that the totality of the evidence does not show the Veteran to be unemployable due solely to his service-connected disabilities, and determined that in fact showed that the Veteran could maintain substantially gainful sedentary employment.  On appeal, the Board independently assessed the Veteran's disability picture to determine whether it should grant a TDIU on an extraschedular basis and finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  

Prior to his application for TDIU, the Veteran applied for and received SSA disability benefits.  In a September 2000 letter in support of the Veteran's application for disability benefits, Dr. L.P. Jr., the Veteran's treating VA physician, stated the Veteran's hepatitis C infection was associated with fatigue and an inability to perform a day's work due to weakness.

In a June 2001 assessment, Dr. L.P. Jr., opined that the Veteran gets forgetful on his medications, has an inability to concentrate, and has a loss of focus.  However, in addition to hepatitis C, the physician noted several non-service-connected diagnoses - diabetes mellitus, hypertension, and hyperlipidemia - but did not specify which of the diagnoses or associated medications led to the described symptoms.  See June 2001 disability claim form.  Because the award of TDIU is based on the Veteran's ability to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone, the Board affords the assessment little probative value.  See 38 C.F.R. § 4.16.

In a December 2001 letter, Dr. L.P. Jr., again opined that the Veteran had persistent symptoms of easily becoming fatigued, impairment in memory and concentration, and poor judgment.  The physician reported that those mental symptoms were more likely than not related to the Veteran's chronic hepatitis C infection, and would prevent him from being a reliable employee in any position in spite of a desire to work.  See December 2001 VA treatment record.  The Board notes, however, that the physician's opinion simply asserts that the Veteran's hepatitis C may have some negative impact on his ability to work, but does not indicate that it prevents him from doing so.

In his November 2000 application for SSA disability compensation, the Veteran reported that hepatitis C, diabetes, high blood pressure, and a liver condition limited his ability to work because he could not concentrate, was irritable, erratic, lost focus, was unable to speak clearly at times, and had low tolerance and bad communication with coworkers.  He reported that his illnesses caused him to work fewer hours, change his job duties, and make job-related changes.  He further reported that he stopped working due to hepatitis C because he was unable to concentrate, lost focus, was short of breath, had a lack of energy, and was always fatigued.  His reported work history included car salesman, recreation specialist, and mail carrier.  In a November 2000 supplemental disability information report, the Veteran reported working for Remote Computing Systems; however, no dates of employment or a description of job duties were provided.  

The Board acknowledges the March 2002 decision of an SSA Administrative Law Judge (ALJ) in which the Veteran was granted disability benefits in March 2002 for chronic active hepatitis C and non-insulin dependent diabetes mellitus, effective September 30, 2000.  The ALJ found that the Veteran had a residual functional capacity for work which does not require lifting more than 20 pounds on an occasional basis or more than nominal weight on a frequent basis, sitting longer than three hours of an eight hour day or standing and walking longer than two hours of an eight hour day, which precluded fulltime employment.  The ALJ further found that the Veteran would experience interference with the ability to concentrate and attend during at least six hours of an eight hour day, could not handle even low stress jobs, would be expected to have more than four work absences a month due to his impairments, and could not perform his past relevant work.  The ALJ noted that the Veteran has a high school education and skilled work background, but found that the Veteran's inability to tolerate stress or to sustain concentration and attention would preclude any transferability of work skills.  However, the Board is not bound by the SSA's findings of disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, as SSA's determination was based on a combination of both service-connected and non-service connected disabilities it has limited probative value.

In a February 2004 letter, Dr. L.P. Jr., again opined that as a result of active, chronic hepatitis C, the Veteran had chronic fatigue.  The physician further noted that with marked elevations of AST and ALT there was evidence of ongoing liver damage associated with fatigue.  The physician opined that the Veteran's chronic hepatitis C appeared to be untreatable and permanent, which made it difficult for the Veteran to work.  See February 2014 VA treatment record.  The Board notes, however, that the physician's letter does not indicate that the Veteran's hepatitis C totally prevents him from maintaining employment.  Moreover, as discussed below, as of April 2016, the Veteran was found to clear of the hepatitis C virus.  See April 2016 VA treatment record. 

In a January 2006 letter, the Veteran's wife asserted that as a result of his hepatitis C, the Veteran experienced flu like symptoms, constant pain, constant aches and pain in his joints and muscles.  She reported that the Veteran became easily fatigued and confused such that simple tasks became hard for him to accomplish.  According to the Veteran's wife, the Veteran's eyes went from a bright white to a dark yellow, he scratched his skin constantly because of itching, and was not able to sleep at night.  Further, she reported that the Veteran frequently had abdominal pains on his right side and gas that made him very nauseated to the point of vomiting.  She stated that over the previous ten years the Veteran lost his appetite and twenty five pounds.   She further reported that the Veteran could not hear.  Finally, she asserted that because of his service connected disabilities the Veteran became unemployable.

VA initially received the Veteran's claim for TDIU in December 2006.  In January 2007 submission, the Veteran asserted that he had been too disabled to work due to his disability in since November 1999, and was declared disabled in March 2002.  He reported post-service employment as a car salesman from 1997 to 1998, and civilian employment at McConnell AFB from 1998 to 1999.  The Veteran indicated that he completed one year of college.  See January 2007 Application for Increased Compensation Based on Unemployability. 

In a January 2007 statement, the Veteran's former supervisor at McConnell AFB reported that the Veteran had been employed from November 1998 to November 1999.  While employed, the Veteran attended to customer needs in a military fitness and sports center.  The supervisor reported that the Veteran had frequent absences due to doctor's appointments and illness, totaling approximately 30 days.  The Veteran resigned due to his inability to continue his work schedule.  In a letter of the same date, the supervisor stated that the Veteran was absent from work frequently for scheduled medical appointments, medical testing, and for times he did not feel well enough to be at work.  The supervisor reported that the Veteran, on occasion, appeared lethargic and had difficulty with concentration and was not able to follow simple tasks.  The Veteran disclosed that he had hepatitis C and frequently felt fatigued.  The supervisor stated that he did not recall telling the Veteran that his job was in jeopardy, but believed the Veteran might have sensed disappointment that lead him to resign after only a year of work.  See January 2007 Request for Employment Information in Connection with Claim for Disability Benefits; January 2007 buddy statement. 

In a statement dated in January 2007, the Veteran's primary care physician at VA, Dr. I.T., reported that the Veteran had multiple medical problems and had chronic fatigue "which may be secondary" to hepatitis C and makes him unemployable.  The Board finds that the physician's opinion is speculative in nature, and it is therefore afforded little probative weight.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

After a January 2007 VA examination for hepatitis C, the examiner reported that the Veteran's functional impairment was the inability to work due to dull thought processes, confusion, insomnia, and dry skin.  A January 2007 VA examination report for hearing loss and tinnitus indicated that the Veteran suffered no functional impairment due to his service-connected hearing loss.  

In a letter dated in March 2007, Dr. L.P. Jr., reported that the Veteran had expressed concern that progression of his chronic hepatitis C was leading to difficulty with concentration and carrying out tasks due to memory problems and lack of energy.  The physician opined that the Veteran's cognitive function problems were "probably" related to his active chronic progressive hepatitis C.  The Board finds that the physician's opinion is speculative in nature, and it is therefore afforded little probative weight.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Moreover, the physician offered no opinion as to whether or not the Veteran's disability prevents him from working.

In a letter dated in October 2009, the Veteran asserted that he was unemployable because it was hard for him to sit for long periods and he had a short attention span.

During an October 2009 VA examination for hepatitis C, the Veteran reported a history of chronic fatigue, stated that he had difficulty maintaining a job due to difficulty concentrating while at work, reported he was tired all the time and he lost focus and would fall asleep at work easily.  He stated that he was unable to do strenuous physical activity due to fatigue.  The Veteran further reported a change in thought process for several years, stating that he lost his train of thought easily and got confused very easily.  He asserted that his confusion limited his employability because he made small mistakes at work because he could not concentrate.  Finally, the Veteran reported he had been fired from work a couple of times due to his inability to concentrate and make decisions.  The VA examiner opined that the Veteran's hepatitis C and fatigue limited his ability to maintain gainful employment requiring any strenuous physical activity such as prolonged walking, standing, or lifting weight.

During a September 2010 hearing, the Veteran testified that his service-connected tinnitus disturbed his ability to focus on other people speaking to him.  He reported that he had worked for about a year in the gymnasium at McConnell AFB where his disease and his hearing became an issue.  The Veteran further testified that he had been briefly employed with the United States Post Office, but had trouble with confusion and was told by his doctor that the confusion was due to his infection and a medication he was taking.  The Veteran explained that, due to his hepatitis C, he experienced fatigue that would set in rapidly.  He further explained that he would become so mentally tired that he would get confused such that the simplest things would become challenging.  The Veteran testified that his hepatitis C was not responsive to the Interferon he was prescribed for treatment, which, instead of reducing his symptoms, amplified them.  He asserted that his hepatitis C was near-completely debilitating.  The Veteran reported that he experienced nausea almost daily, and vomiting once or twice each week.  He testified that he is constantly fatigued, and can become even more fatigued with emotional excitement

During a February 2011 VA examination for hepatitis C the Veteran reported a history of diarrhea and constipation, which he treated with over-the-counter medication as needed.  He reported no incapacitating episodes secondary to hepatitis C, but did report a history of fatigue for several years.  Finally, the Veteran reported that after retiring from the military, he worked in the physical fitness department of an Air Force base until 2003, when he was asked to resign due to the fact that he was missing too much work due to health reasons.  The examiner offered no opinion as to the effect of the Veteran's hepatitis C on his functional impairment.  The Board notes that the Veteran's contention that he was asked to resign from his position in the physical fitness department in 2003 is contradicted by the Veteran's own prior assertions, as well as the statement of his former supervisor.  See January 2007 Application for Increased Compensation Based on Unemployability; January 2007 Request for Employment Information in Connection with Claim for Disability Benefits; January 2007 buddy statement. 

In a VA examination report dated in November 2015, a VA examiner found that the Veteran's service-connected hepatitis produced near-constant and debilitating fatigue and malaise, as well as intermittent nausea, arthralgia, and right upper quadrant pain.  The Veteran was also noted to have experienced incapacitating episodes for at least four weeks, but less than six weeks, over the prior 12 months.  The examiner opined that due to the Veteran's history of chronic hepatitis C with intermittent episodes of fatigue and difficulty with concentration, it was recommended that the Veteran have sedentary employment with a reduced, or part-time, schedule.  With regard to the Veteran's service-connected bilateral hearing loss, the examiner opined that the condition would have minimal effects on the Veteran's ability to hold employment, and if anything, he would just need sound to be slightly louder than normal.  With regard to the Veteran's service-connected tinnitus, the Veteran reported that he rarely had tinnitus, and the examiner opined that tinnitus would have no effect on the Veteran's ability to hold employment.

Finally, in a VA treatment record dated in April 2016, the Veteran was reported to be cleared of the hepatitis C virus.  Likewise, a VA treatment record dated in October 2016 indicates that the Veteran's hepatitis C was in remission.  The Veteran also reported that he was having no constipation or diarrhea.

The greater weight of the evidence of record suggests that, at most, the Veteran's service-connected disabilities might prevent him from performing strenuous physical labor.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing or following any type of substantially gainful employment.  

The Board has considered the Veteran's wife January 2006 statement but finds that is has limited probative value and is outweighed by competent medical evidence of record.  The Board notes that lay witnesses are competent to report on factors such as the Veteran's medical history and observable symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, determining to what degree various disabilities are causing such limitations is beyond the scope of lay observation, and as such, the Veteran's wife's statement reflecting a belief that the Veteran is prevented from obtaining employment on account of his service-connected disabilities has limited probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  

The Board acknowledges and credits the Veteran's contentions that he is unable to work due to service-connected disabilities, as well as the September 2000 letter from Dr. J.P. Jr., and the January 2007 VA examination for hepatitis, which lend support to the Veteran's assertion that he is unable to obtain or maintain substantial gainful employment due to his hepatitis C.  However, the greater weight of the competent and credible evidence of record is against a finding that the Veteran's service-connected disabilities alone would have prevented him from obtaining and sustaining any kind of employment, including sedentary employment, particularly, the January 2007 VA hearing examination, October 2009 VA hepatitis examination, and November 2015 VA hearing and hepatitis examinations.  The January 2007 examiner found no functional loss due to hearing loss.  The April 2009 examiner opined the Veteran's hepatitis C and fatigue limited his ability to maintain gainful employment requiring any strenuous physical activity such as prolonged walking, standing, or lifting weight.  Likewise, the November 2011 VA examiner opined that due to the Veteran's history of chronic hepatitis C with intermittent episodes of fatigue and difficulty with concentration, it was recommended that the Veteran have sedentary employment with a reduced, or part-time, schedule.  The examiner also opined that the Veteran's hearing loss would have a minimal impact on the Veteran's ability to hold employment, and his tinnitus would have no impact.

Hence, the record indicates that the Veteran's disabilities may have an adverse effect on his ability to perform certain types of strenuous physical labor; however, it does not establish that his symptoms prevented him from being able to perform sedentary labor.  The Board has also considered the Veteran's occupational and educational history and acknowledges that the record suggests that the Veteran might not be able to secure or follow employment for which he was trained, or employment in a field in which he has prior experience, such as car salesman or gymnasium attendant.  However, according the Veteran's statements, he completed one year of college and worked for Remote Computing Systems, indicating that he could do some sedentary work.  Therefore, the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevent him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would able to secure or follow, at a minimum, sedentary employment. 

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful employment. Instead, the record indicates that at a minimum, the Veteran likely would be able to perform sedentary work.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 



ORDER

Entitlement to TDIU is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


